IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


JOAQUIN TORRES-RIOS,

             Appellant,

 v.                                                    Case No. 5D16-2235

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed December 16, 2016

3.800 Appeal from the Circuit Court
for Orange County,
Alicia Latimore, Judge.

Joaquin Torres-Rios, Sneads, pro se.

No Appearance for Appellee.


PER CURIAM.

      Appellant, Joaquin Torres-Rios, appeals the trial court’s summary denial of his

Florida Rule of Criminal Procedure 3.800(a) Motion to Correct Illegal Sentence. We affirm

the denial of Appellant’s first and third claims. We reverse with regard to Appellant’s

second claim in which he argued that he was illegally sentenced to consecutive minimum

mandatory sentences where there was only a single discharge of the firearm and only

one person was shot during a single criminal episode, and we instruct the postconviction

court to enter an amended order providing for concurrent sentences instead.         See
Williams v. State, 186 So. 3d 989, 993 (Fla. 2016); Cook v. State, 775 So. 2d 425, 426

(Fla. 5th DCA 2001).

      AFFIRMED in part; REVERSED in part; and REMANDED with instructions.




ORFINGER, LAMBERT, and EDWARDS, JJ., concur.




                                          2